Citation Nr: 0740031	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-26 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable evaluation for chronic 
right knee sprain.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk







INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which assigned an initial 
noncompensable evaluation for chronic right knee sprain 
effective September 9, 2002.  

The veteran was notified of the decision by a letter dated 
June 9, 2003, and filed a notice of disagreement (NOD) in 
September 2003.  The RO issued a statement of the case (SOC) 
on July 29, 2004.  Following review of the claims folder, the 
RO asked the appellant, in April 2005, to authorize VA to 
obtain specific treatment records, which she had previously 
authorized VA to obtain in 2003 but for which the 
authorization had expired.  The appellant did not respond to 
this request.  On July 20, 2005, the RO issued a supplemental 
SOC.  In the cover letter, the RO notified the appellant that 
a substantive appeal had not been received and specifically 
gave the appellant 60 days within which to file a substantive 
appeal or request for extension of time within which to file.  
She filed a substantive appeal on July 25, 2005.  The 
substantive appeal was filed later than one year following 
the notice of the June 2003 rating decision and later than 60 
days after the SOC.  See 38 C.F.R. § 20.302(b).  Nonetheless, 
because the RO specifically gave the appellant 60 days from 
the date of the SSOC within which to file the substantive 
appeal, the Board will consider the RO's action as an 
extension of time within which to file the substantive 
appeal, see 38 C.F.R. § 20.303, and will accept the 
substantive appeal as timely filed in this instance.


FINDING OF FACT

The service-connected right knee disability is manifested, 
functionally, by complaints of pain but no limitation of 
range of motion; there is no medical evidence of subluxation 
or lateral instability, ankylosis, dislocation of semi-lunar 
cartilage, or impairment of the tibia and fibula.


CONCLUSION OF LAW

Throughout the entire rating period, the criteria for a 
compensable rating for chronic right knee sprain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256 through 5263 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2007).  The history 
of disability is even more important where, as here, the 
veteran disagrees with the initial evaluation assigned upon 
the grant of service connection.  In such a case, separate 
ratings can be assigned for separate periods of time, based 
on the levels of disability manifested during each separate 
period of time, from the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Such "staged ratings" are not appropriate in this 
case.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.32(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

While on active duty in January 1999, the veteran injured her 
right knee in a skiing accident.  She was treated through use 
of a brace and a prolonged course of physical therapy.  The 
veteran underwent a VA examination in April 2003.  The 
initial noncompensable rating for chronic right knee sprain 
is assigned using Diagnostic Code 5257 by analogy. See 
38 C.F.R. §§ 4.20, 4.27.

Disability of the knee and leg is rated using 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 through 5263.  The veteran is 
not entitled to a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5257 or 5258.  Under DC 5257, a 10 
percent evaluation is warranted for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is appropriate for 
severe subluxation or lateral instability.  DC 5258 warrants 
a 20 percent evaluation for cartilage, semilunar, dislocated, 
with frequent episodes of locking, pain, and effusion into 
the joint.  In April 2003, the VA examiner noted no 
subluxation, locking, joint effusion or crepitus.  

Because X-rays in April 2003 and April 2000 are normal, a 
compensable rating under DC 5010 and 5003 is not warranted.  
Under DC 5010, arthritis due to trauma is rated as 
degenerative arthritis.  DC 5003 requires degenerative 
arthritis to be established by X-ray findings.

No rating is warranted under DC 5260 or 5261.  Under DC 5260, 
a 10 percent rating is warranted where flexion of the leg is 
limited to 45 degrees, a 20 percent rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent rating is 
appropriate where flexion is limited to 15 degrees.  Under DC 
5261, a separate 10 percent rating is appropriate where 
extension of the leg is limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, and 
a 30 percent rating is warranted for extension limited to 15 
degrees.  The veteran's April 2003 VA examination notes 
flexion of 140 degrees with no pain and extension to 0 
degrees with no symptoms.  This is the normal range of motion 
for the knee.  38 C.F.R. § 4.71, Plate II.

Notwithstanding the veteran's complaints of right knee pain, 
the Board finds that such pain has not resulted in functional 
impairment to a compensable degree.  The 2003 VA examiner 
reported that the veteran has no functional impairment and 
has not lost any time from work.  She does suffer pain after 
standing all day or going for a long walk.  She also reports 
pain while sitting for prolonged periods or squatting.  See 
VA Form 9.  However, this adverse symptomatology does not 
equate to the criteria for a compensable evaluation under DC 
5260 or 5261.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; 
DeLuca. 

Finally, in the absence of evidence of service connected 
ankylosis (DC 5256), symptomatic removal of semilunar 
cartilage (DC 5259), impairment of the tibia and fibula (DC 
5262), or genu recurvatum (DC 5263), there is no basis for 
evaluating the veteran's disability under any other 
diagnostic code.  See 38 C.F.R. § 4.71a.

The Board considered whether increased ratings are warranted 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
However, the preponderance of the evidence of record is 
against finding that the disorders are objectively manifested 
by weakened movement, excess fatigability, atrophy, lack of 
endurance, or incoordination.  See, e.g., the 2003 VA 
examination report.  Hence, increased ratings under these 
regulations are not warranted.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 2 Vet. App. 589 (1991).  The Board, 
however, finds no section that provides a basis upon which to 
assign higher disability evaluations for the right knee 
disability.  The claim is denied. 

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4)VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.

In connection with the claim for service connection, the RO's 
March 2003 letter describing the evidence needed to support 
the veteran's claim was timely mailed well before the June 
2003 rating decision that granted service connection.  The 
veteran has not been specifically provided with information 
concerning effective dates of awards, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This is not prejudicial to the veteran, as service 
connection for right knee disability has been substantiated.  
In addition, once she filed a notice of disagreement with the 
initial rating, she was properly provided with information 
concerning the disability evaluation criteria in the 
statement of the case. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording the veteran a VA examination.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an initial compensable evaluation for chronic 
right knee sprain is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


